Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 1 of 14
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 2 of 14
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 3 of 14
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 4 of 14
FilingCase 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 5 of 14
      # 110213416   E-Filed 07/14/2020 02:09:09 PM
        WAL-32189/DJS/DAL:kdm

        IN THE CIRCUIT COURT OF THE
        15TH JUDICIAL CIRCUIT IN AND FOR
        PALM BEACH COUNTY, FLORIDA

        CASE NO.: 50 2020 CA 006613 XXXX MB

        WILLIAM HERBERT BRITT,

                Plaintiff,
        vs.

        WAL-MART STORES EAST, LP,

                Defendant.
                                                         //

                                   DEFENDANT’S ANSWER,
                      AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL
                                 TO PLAINTIFF’S COMPLAINT

                Defendant, WAL-MART STORES EAST, LP, by and through undersigned counsel, and

        pursuant to Florida Rule of Civil Procedure 1.110, hereby serves its Answer, Affirmative

        Defenses, and Demand for Jury Trial to Plaintiff's Complaint, as follows:

                                                    ANSWER

                1.      Defendant, WAL-MART STORES EAST, LP, denies each and every allegation

        contained in Plaintiff's Complaint.

                                         AFFIRMATIVE DEFENSES

                1.      The Complaint fails to state a cause of action as it does not specifically state

        ultimate facts as to the alleged dangerous condition or knowledge thereof on the part of this

        Defendant.

                2.      The Plaintiff was guilty of negligence, which negligence was the sole and legal

        cause of the accident described in the Complaint, thereby barring all claims, or in the alternative,

        such negligence contributed to the accident and alleged damages, thus requiring an

        apportionment of Plaintiffs damages according to Plaintiffs’ degree of fault. Furthermore, to the

        extent Plaintiff was under the influence of any alcoholic beverage or drug and was more than
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 6 of 14

   50% at fault for his own harm, Plaintiff’s claim would be barred by Section 768.36, Florida

   Statutes.

           3.     There were sufficient intervening and superseding causes, including the

   negligence of other persons, parties or entities, to which this Defendant had no control. In

   accordance with section 768.81, Florida Statutes, the Defendant is entitled to an apportionment

   of fault and an apportionment of damages as the Doctrine of Joint and Several Liability has been

   abolished.

           The subject parties that may be liable are the co-defendants named in this or any prior or

   subsequent complaint, and this defendant incorporates by reference the allegations made against

   them in the complaint. Should the Plaintiff settle with or dismiss any or all of these named co-

   defendants, then the defendant would adopt and incorporate these same allegations against them.

           The subject non-parties that may be liable are presently unknown.

           4.     Plaintiff has received or is entitled to receive payments from collateral sources as

   identified by section 768.76, Florida Statutes. To the extent that subrogation rights do not exist

   or have been waived, the Defendant is entitled to a set-off for any collateral sources paid to or on

   behalf of the Plaintiff and/or as allowed by Section 768.041, Florida Statutes.

           5.     The accident in question and damages alleged were proximately caused by the

   negligence of other persons and/or entities not subject to this Defendant's control. In accordance

   with section 768.81, Florida Statutes, the Defendant is entitled to an apportionment of fault and

   an apportionment of damages under the modification of the Doctrine of Joint and Several

   Liability.

           6.     Plaintiff failed to mitigate or minimize his/her damages, if any.

           7.     The Defendant is entitled to a set-off of all sums or money, settlement, judgment

   or otherwise received by the Plaintiff from any other party or non-party to this action.



                                                    2
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 7 of 14

          8.      The cause of any damages to Plaintiff was open and obvious and Plaintiff

   expressly assumed the ordinary risk incident to this. The accident and damages complained of

   by Plaintiff in this Complaint was due to the ordinary risk expressly assumed by the Plaintiff.

          9.      The Plaintiff voluntarily used the subject premises knowing of the risks, if any,

   incidental to use and therefore assumed all ordinary risks.

          10.     Plaintiff, William Herbert Britt failed to take ordinary and reasonable care in

   conducting himself on the premises. Plaintiff's failure to use all ordinary care and reasonable

   care was the direct and proximate cause of Plaintiff's damages.

          11.     This Defendant had insufficient notice regarding the problems complained of by

   Plaintiff. Any and all conditions complained of by Plaintiff existed for such a short period of

   time that there was no notice to this Defendant so that corrective action could be taken.

   Defendant further avails itself all defenses burdens required of plaintiffs pursuant to Section

   768.0755, Florida Statutes (July 1, 2010).

          12.     If discovery reveals that at the time and place of the accident complained of

   Plaintiff was either a trespasser or an uninvited licensee, then Defendant would not owe Plaintiff

   the duty or duties alleged in the Complaint. Furthermore, Defendant is entitled to all defenses

   and immunities provided for in Section 768.075, Florida Statutes, relating to trespassers under

   the influence, or discovered, or committing acts.

          13.     Defendant’s mode of operation/maintenance was reasonable and adequate at its

   premises.

          14.     At the time and place complained of, person or persons not operating under the

   control and consent of this Defendant so carelessly and negligently conducted themselves so as

   to cause the alleged accident, injuries and damages, and such negligence was the sole and

   proximate cause of the accident, thus barring all claims for damages against the Defendant.



                                                    3
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 8 of 14

           15.       The Plaintiff's damages were caused by third parties not party to this litigation and

   this Defendant is entitled to have its liability reduced on a pro rata basis for the negligence of any

   and all persons not parties to this litigation.

           16.       Any disability, disfigurement or injury claims alleged by Plaintiff, are a result of a

   pre-existing condition or were caused by a subsequent injury or injuries and were not caused or

   aggravated by any alleged acts of negligence of third parties.

           17.       Plaintiff has not satisfied all conditions precedent to filing this suit against this

   Defendant and/or the subject action is barred by the Statute of Limitations.

           18.       If discovery reveals Plaintiff to be a borrowed servant and/or statutory employee,

   then this action and said claims are barred by the Doctrine of Worker's Compensation Immunity,

   Section 440.11, Florida Statutes.

           19.       Defendant avails itself of the defenses and burdens of proof required by Plaintiff

   pursuant to Section 768.0755, Florida Statutes.

               20.   Defendant avails itself of all statutory defenses and burdens of proof required by

   Florida law, FAC or Federal law, including but not limited to Chapters 768 and 627, Florida

   Statutes.

           21. Plaintiff has failed to mitigate damages because the medical bills are not reasonable

   and/or necessary; the billing is excessive; the treatment and/or billing was not casually related to

   the accident; the medical providers have engaged in conduct (excessive billing or treatment)

   which was not reasonably foreseeable; Plaintiff had health insurance and treated under a Letter

   of Protection which is void against public policy and Defendant is entitled to a write-down or

   setoff pursuant to Section 641.3154, Florida Statutes and Marion v. Orlando, 2009 W.L.

   7582985 (Fla. Cir. Ct. 2009); plaintiff is a Medicare beneficiary, then defendant is entitled to a

   write-down or setoff under the Medicare fee schedule.



                                                       4
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 9 of 14

            22.    Defendant asserts that the Plaintiff’s past and future damages are reduced or offset

   by the amount of ay governmental or charitable benefits available and further, that the defendant

   is entitled to an offset by any and all payments which have been made or will be made to the

   Plaintiff as a result of the injuries alleged in the Complaint.

            23.    Defendant asserts that it is entitled to a set off of any contractual discount of

   medical bills or expenses, negotiated write off of medical bills or expenses or negotiated

   agreement to pay medical bills or other expenses in the future pursuant to the law of collateral

   source setoffs and Goble v. Frohman, 901 So.2d 830 (Fla. 2005). Alternatively, Plaintiff is not

   entitled to claim bills, costs or expenses incurred but waived or not actually incurred by the

   Plaintiff.

            24.    This defendant did not have possession or otherwise exclusive possession was had

   by others not subject to this defendant's control. Therefore, the exclusivity of possession defense

   relieves this defendant of any liability or duty.

            25.    The collateral source rule is no longer applicable, because the Patient Protection

   and Affordable Care Act mandates that all persons obtain health insurance. Therefore, evidence

   relating to collateral source benefits received in the past and available in the future to Plaintiff's

   statutory survivors is admissible and such collateral source benefits shall offset and reduce any

   past or future economic damages awarded.

            26. To the extent that Plaintiff's statutory survivors fail to comply with the mandate of

   the Patient Protection and Affordable Care Act to obtain health insurance, Plaintiff's survivors

   have failed to mitigate their damages and Plaintiff's recovery must be reduced by the amount

   attributable to such failure.

                                     DEMAND FOR JURY TRIAL

           Defendant demands a jury trial on all issues so triable.



                                                       5
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 10 of 14

          WHEREFORE, Plaintiff should take nothing by this action and defendant should go

   hence without day.

                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
   via Electronic Mail, to all counsel of record listed on the attached Service List, this 14th day of
   July, 2020.
                                                  LUKS, SANTANIELLO, PETRILLO & COHEN
                                                  Attorneys for Defendant
                                                  110 SE 6TH STREET
                                                  20TH FLOOR
                                                  FORT LAUDERDALE, FL 33301
                                                  (954) 761-9900



                                                 By:      /s/ David A. Lipkin
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DAVID A. LIPKIN
                                                       Florida Bar No.: 968463
                                                       LUKSFLL-Pleadings@LS-Law.com




   SERVICE LIST

   COUNSEL FOR PLAINTIFF
   R. Timothy Vannatta, Esquire
   RUBENSTEIN LAW
   9130 S. Dadeland Blvd., PH
   Miami, FL 33156
   305-661-6000
   Tim@rubensteinlaw.com;
   JMolano@rubensteinlaw.com;
   eservice@rubensteinlaw.com




                                                   6
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 11 of 14
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 12 of 14
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 13 of 14
Case 9:20-cv-81244-DMM Document 1-2 Entered on FLSD Docket 07/31/2020 Page 14 of 14
